DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.

Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive.
Regarding claims 9, 12-13, and 15, applicant argues that “In the pending Office Action, the Examiner correctly acknowledges that Dabeer does not explicitly disclose "off' information. See Office Action, p. 4. As it is undisputed that Dabeer does not teach "off' information, it necessarily follows that Dabeer also does not teach that the processor determines between "on" information and "off' information, as recited by the above-referenced limitations of amended independent claim 9. Consequently, Dabeer fails to teach at least the above-referenced limitations of amended independent claim 9. Chung fails to provide that which Dabeer lacks. That is, Chung fails to teach, at least, "wherein the processor determines between the "on" information to start transmission and the "off" information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel." Chung relates to a wireless communication system, a method, and an apparatus for contention-based transmission, and describes that a cell may measure population of all UEs using the contention-based UL ” in pages 8-10.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. 
Dabeer does disclose “off” information as stated in the previous Office Action, p. 4, lines 8-11. In particular, Dabeer discloses wherein the processor [see Fig. 8, para. 81; contention-based channel access module 715-a] starts, based on “on” information indicated by the DL control channel, transmission of the UL data on the resource [see para. 62, 82, 128; starts, based on information about one or more allocated bins indicated by the PDCCH, transmission of the UL data on the CB-PUSCH resources], and wherein the processor [see Fig. 8, para. 81; contention-based channel access module 715-a] cancels, based on “off” information, transmission of the UL data on the resource [see para. 69; prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR
Chung teaches a UE stops transmission of UL data based on information indicated by DL control channel [see para. 162; UE stops contention-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)] and starts transmission of UL data based on information indicated by DL control channel [see para. 162-163; starts scheduling-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)], and the UE determines between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel [see para. 154-155, 167; the UE determines between starting scheduling-based UL transmission and stopping contention-based UL transmission based on inclusion of a transmission Modulation and Coding Scheme (MCS) in the PDCCH].
Yang teaches DL control channel comprises information about a HARQ process number and a redundancy version [see para. 51; control information transmitted over a PDCCH comprises redundancy version (RV) and HARQ process number]. Yang also teaches determining between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel [see para. 64, 68; determining between activation and deactivation based on inclusion of MCS information in the SPS PDCCH].
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, providing the teaching of Chung into the system of Dabeer would mitigate the impact of resource collision between contention-based UL transmission and scheduling-based UL transmission, and providing the teaching of Yang into the combined system of Dabeer and Chung would efficiently transmitting uplink control information using a plurality of cells, and efficiently managing resources associated with the uplink control information.
In view of the above response, the combined system of Dabeer, Chung, and Yang supports an obviousness rejection of amended independent claims 9, 12-13, and 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dabeer et al. (US 2016/0100430 A1, hereinafter “Dabeer”) in view of Chung et al. (US 2012/0213196 A1, hereinafter “Chung”) and Yang et al. (US 2015/0237619 A1, hereinafter “Yang”).

Regarding claims 9 and 12, Dabeer discloses a terminal [see Fig. 1, 8, para. 81; UE 115] comprising: 
a receiver [see Fig. 8, para. 81; receiver module 710-a] that receives, by higher layer signaling, configuration information about a resource for transmitting uplink (UL) data [see Fig. 2-3, para. 61-62; that receives, by RRC signaling, configuration information about CB-PUSCH resources for transmitting UL data]; and 
a processor [see Fig. 8, para. 81; contention-based channel access module 715-a] that controls transmission of the UL data on the resource [see Fig. 3, para. 62-64; that controls transmission of the UL data on the CB-PUSCH resources (bins 315-325)] based on a downlink (DL) control channel [see para. 62, 82, 128; based on a PDCCH],
see Fig. 8, para. 81; contention-based channel access module 715-a] starts, based on “on” information indicated by the DL control channel, transmission of the UL data on the resource [see para. 62, 82, 128; starts, based on information about one or more allocated bins indicated by the PDCCH, transmission of the UL data on the CB-PUSCH resources], and
wherein the processor [see Fig. 8, para. 81; contention-based channel access module 715-a] cancels, based on “off” information, transmission of the UL data on the resource [see para. 69; prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR].
Dabeer does not explicitly disclose off information “indicated by the DL control channel”, and wherein the processor determines between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel.
However, Chung teaches a UE stops transmission of UL data based on information indicated by DL control channel [see para. 162; UE stops contention-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)] and starts transmission of UL data based on information indicated by DL control channel [see para. 162-163; starts scheduling-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)], and the UE determines between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel [see para. 154-155, 167; the UE determines between starting scheduling-based UL transmission and stopping contention-based UL transmission based on inclusion of a transmission Modulation and Coding Scheme (MCS) in the PDCCH].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE stops transmission of UL data based on information see Chung, para. 162] and mitigate the impact of resource collision between contention-based UL transmission and scheduling-based UL transmission [see Chung, para. 167].
The combined system of Dabeer and Chung does not explicitly disclose the DL control channel comprises information about “a HARQ process number and a redundancy version”.
However, Yang teaches DL control channel comprises information about a HARQ process number and a redundancy version [see para. 51; control information transmitted over a PDCCH comprises redundancy version (RV) and HARQ process number], and determining between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel [see para. 64, 68; determining between activation and deactivation based on inclusion of MCS information in the SPS PDCCH].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “DL control channel comprises information about a HARQ process number and a redundancy version, and determining between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel”, as taught by Yang, into the combined system of Dabeer and Chung so that it would efficiently transmitting uplink control information using a plurality of cells, and efficiently managing resources associated with the uplink control information [see Yang, para. 6].

Regarding claim 13, Dabeer discloses a base station [see Fig. 1, 10-12, para. 101-106; BS 105] comprising: 
a transmitter [see Fig. 1, 12, para. 102, 105; transceiver 1250] that transmits, by higher layer signaling, configuration information about a resource for transmitting uplink (UL) data, to a terminal [see Fig. 2-3, para. 61-62; that transmits, by RRC signaling, configuration information about CB-PUSCH resources for transmitting UL data, to a UE]; and 
a processor that controls the transmitter [see Fig. 1, 12, para. 104; processor 1210 that controls the transceiver 1250] to transmit “on” information via a downlink (DL) control channel, to configure transmission of the UL data on the resource by the terminal [see para. 62-64, 81-82, 128; to transmit information about one or more allocated bins via lower layer (PDCCH) signaling, to configure transmission of the UL data on the CB-PUSCH resources (bins 315-325) by the UE],
wherein the transmitter transmits the “on” information to configure the terminal to start the transmission of the UL data on the resource [see para. 62-64, 81-82, 128; to transmit information about one or more allocated bins to configure the UE to start the transmission of the UL data on the CB-PUSCH resources], and
the terminal to cancel the transmission of the UL data on the resource [see para. 69; the UE prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR].
Dabeer does not explicitly disclose off information “indicated by the DL control channel”, and wherein the terminal determines between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel.
However, Chung teaches a UE stops transmission of UL data based on information indicated by DL control channel [see para. 162; UE stops contention-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)] and starts transmission of UL data based on information indicated by DL control channel [see para. 162-163; starts scheduling-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)], and the UE determines between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel [see para. 154-155, 167; the UE determines between starting scheduling-based UL transmission and stopping contention-based UL transmission based on inclusion of a transmission Modulation and Coding Scheme (MCS) in the PDCCH].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE stops transmission of UL data based on information indicated by lower layer signaling and starts transmission of UL data based on information indicated by lower layer signaling, and the UE determines between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel”, as taught by Chung, into the system of Dabeer so that it would transition to scheduling-based UL transmission [see Chung, para. 162] and mitigate the impact of resource collision between contention-based UL transmission and scheduling-based UL transmission [see Chung, para. 167].
The combined system of Dabeer and Chung does not explicitly disclose the DL control channel comprises information about “a HARQ process number and a redundancy version”.
However, Yang teaches DL control channel comprises information about a HARQ process number and a redundancy version [see para. 51; control information transmitted over a PDCCH comprises redundancy version (RV) and HARQ process number], and determining between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a see para. 64, 68; determining between activation and deactivation based on inclusion of MCS information in the SPS PDCCH].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “DL control channel comprises information about a HARQ process number and a redundancy version, and determining between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel”, as taught by Yang, into the combined system of Dabeer and Chung so that it would efficiently transmitting uplink control information using a plurality of cells, and efficiently managing resources associated with the uplink control information [see Yang, para. 6].

Regarding claim 15, Dabeer discloses a system comprising a terminal [see Fig. 1, 8, para. 81; UE 115] and a base station [see Fig. 1, 10-12, para. 101-106; BS 105], wherein: 
the terminal comprises: 
a receiver [see Fig. 8, para. 81; receiver module 710-a] that receives, by higher layer signaling, configuration information about a resource for transmitting uplink (UL) data [see Fig. 2-3, para. 61-62; that receives, by RRC signaling, configuration information about CB-PUSCH resources for transmitting UL data]; and 
a processor [see Fig. 8, para. 81; contention-based channel access module 715-a] that controls transmission of the UL data on the resource [see Fig. 3, para. 62-64; that controls transmission of the UL data on the CB-PUSCH resources (bins 315-325)] based on a downlink (DL) control channel [see para. 62, 82, 128; based on a PDCCH], 
wherein the processor [see Fig. 8, para. 81; contention-based channel access module 715-a] starts, based on “on” information indicated by the DL control channel, transmission of the UL data on the resource [see para. 62, 82, 128; starts, based on information about one or more allocated bins indicated by the PDCCH, transmission of the UL data on the CB-PUSCH resources], and
wherein the processor [see Fig. 8, para. 81; contention-based channel access module 715-a] cancels, based on “off” information, transmission of the UL data on the resource [see para. 69; prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR]; and
the base station comprises: 
a transmitter [see Fig. 1, 12, para. 102, 105; transceiver 1250] that transmits, by the higher layer signaling, the configuration information to the terminal [see Fig. 2-3, para. 61-62; that transmits, by RRC signaling, configuration information about CB-PUSCH resources for transmitting UL data, to the UE]; and 
a processor that controls the transmitter [see Fig. 1, 12, para. 104; processor 1210 that controls the transceiver 1250] to transmit "on" information via the DL control channel, to configure transmission of the UL data on the resource by the terminal [see para. 62-64, 81-82, 128; to transmit information about one or more allocated bins via lower layer (PDCCH) signaling, to configure transmission of the UL data on the CB-PUSCH resources (bins 315-325) by the UE], 
wherein the transmitter transmits the "on" information to configure the terminal to start the transmission of the UL data on the resource [see para. 62-64, 81-82, 128; to transmit information about one or more allocated bins to configure the UE to start the transmission of the UL data on the CB-PUSCH resources], 
the terminal to cancel the transmission of the UL data on the resource [see para. 69; the UE prohibits from transmitting data using the CB-PUSCH resources 310 for a predetermined time period following the transmission of a SR].
indicated by the DL control channel”, and wherein the terminal determines between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel.
However, Chung teaches a UE stops transmission of UL data based on information indicated by DL control channel [see para. 162; UE stops contention-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)] and starts transmission of UL data based on information indicated by DL control channel [see para. 162-163; starts scheduling-based UL transmission based on UL grant indicated by L1/L2 control signaling (PDCCH)], and the UE determines between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel [see para. 154-155, 167; the UE determines between starting scheduling-based UL transmission and stopping contention-based UL transmission based on inclusion of a transmission Modulation and Coding Scheme (MCS) in the PDCCH].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a UE stops transmission of UL data based on information indicated by lower layer signaling and starts transmission of UL data based on information indicated by lower layer signaling, and the UE determines between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel”, as taught by Chung, into the system of Dabeer so that it would transition to scheduling-based UL transmission [see Chung, para. 162] and mitigate the impact of resource collision between contention-based UL transmission and scheduling-based UL transmission [see Chung, para. 167].
a HARQ process number and a redundancy version”.
However, Yang teaches DL control channel comprises information about a HARQ process number and a redundancy version [see para. 51; control information transmitted over a PDCCH comprises redundancy version (RV) and HARQ process number], and determining between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel [see para. 64, 68; determining between activation and deactivation based on inclusion of MCS information in the SPS PDCCH].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “DL control channel comprises information about a HARQ process number and a redundancy version, and determining between the “on” information to start transmission and the “off” information to stop transmission based on inclusion of a modulation and coding scheme index in the DL control channel”, as taught by Yang, into the combined system of Dabeer and Chung so that it would efficiently transmitting uplink control information using a plurality of cells, and efficiently managing resources associated with the uplink control information [see Yang, para. 6].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2018/0026769 A1) – see Fig. 5, para. 59, 63, 77, 108, 111, discloses in a wireless cellular communication system, one base station controls data transmission and reception for a plurality of user equipments (UEs), and scheduling information on downlink data, for example, time/frequency information for data transmission and MCS (modulation and coding scheme) and HARQ (hybrid 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T LE/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469